Citation Nr: 0513517	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  02-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date than March 5, 2001, 
for the assignment of a 70 percent disability rating for 
service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted an increased evaluation of 70 
percent for the veteran's service-connected schizophrenia, 
effective April 26, 2001.  The veteran contested the 
effective date, and in November 2004 the RO assigned an 
earlier effective date of March 5, 2001.  



FINDINGS OF FACT

1.  The veteran's claim for an increased rating for 
schizophrenia was received at the RO on May 5, 2001.

2.  It is not factually ascertainable from the evidence of 
record that in the year preceding the claim that the 
veteran's schizophrenia increased in severity; rather, the 
evidence shows that that veteran's service-connected 
disability markedly changed in December 1998.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 5, 
2001, for a 70 percent rating for schizophrenia, are not met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Facts

A 1969 rating decision granted service connection for 
schizophrenia reaction, undifferentiated type, and assigned 
the veteran a 30 percent disability evaluation.  The RO noted 
that the veteran had served satisfactorily until three weeks 
after he arrived in Vietnam when he broke down.  In January 
1971, however, the RO assigned a 10 percent disability 
evaluation from April 1, 1971, because a recent VA 
examination indicated that the veteran's disability had 
improved.  

A March 1971 VA examination found that the veteran's 
psychotic reaction appeared to be in remission, and a rating 
decision confirmed the 10 percent disability evaluation.  

In September 1981, the veteran sought an increased rating due 
to a hospitalization for his service-connected disability.  
Records from the Long Beach VA Medical Center (VAMC) indicate 
that veteran was treated with Lithium carbonate, and at the 
time of discharge he greatly improved.  At no time during the 
hospitalization had the veteran exhibited any irrational 
thinking or bizarre behavior.  In January 1982, the RO 
granted a 100 percent temporary disability evaluation for the 
period of hospitalization, and a 10 percent rating 
thereafter.  

In October 1983, the veteran filed a statement that he had 
been a patient at the Long Beach VAMC for two months in 1981, 
and was unable to hold a job because of his condition.  The 
RO responded that the veteran needed to submit evidence to 
show that his service-connected condition had become more 
severe.  He also should inform the RO of recent medical 
treatment.  

In June 1984, the veteran filed a statement seeking 
reevaluation of his disability because it was worse, and 
indicated that he was currently receiving treatment at the 
Long Beach VAMC.  A July 1984 discharge summary noted that 
the veteran had sought treatment for depression, and that he 
also reportedly suffered from irritability, anger, and 
impulsive behavior.  The treatment provider noted that during 
the veteran's stay, he seemed to improve, and at no time 
appeared delusional or had hallucinations.  At discharge, the 
veteran's depression was mild, and he was not suicidal, 
assaultive, or psychotic.  In a rating decision dated August 
1984, the RO continued the 10 percent rating.  

The veteran submitted another statement in the summer of 1984 
that he was being treated at the Brentwood VAMC, and the 
record contains a document from that institution that the 
veteran was hospitalized from July 8, 1984, to August 15, 
1984, with psychotic overtone.  The admitting assessment was 
"bipolar disorder vs. character disorder."  In May 1985, 
the RO noted that the veteran had been hospitalized and 
treated for a personality disorder.  The veteran filed a May 
1985 notice of disagreement to contest the RO's denial of a 
temporary total rating from the hospitalization.  In June 
1986, the Board denied that claim, as well as entitlement to 
a rating in excess of 10 percent for schizophrenic reaction.  

In 1987, the veteran again sought an increased rating.  
November 1987 medical reports from Long Beach VAMC indicate 
that the veteran's discharge diagnosis was fictitious 
disorder with psychological symptoms and adjustment disorder 
with mixed emotional and conduct of features, and Axis V was 
"highest level of function good."  A January 1988 rating 
decision declined to grant an evaluation in excess of 10 
percent.  The veteran filed a notice of disagreement, and 
following a December 1998 statement of the case, the veteran 
did not substantively appeal.  

In October 1990, the veteran sought an increased rating for 
schizophrenia, and in denying the claim, the RO referred to 
1998 medical records from the Palo Alto VAMC that indicated a 
diagnosis of situational adjustment disorder.  The RO 
essentially stated that the record lacked medical evidence 
showing increased symptomatology of the veteran's service-
connected psychiatric condition.  

In October 1992, the veteran sought an increased rating.  
Medical evidence from the Long Beach VAMC reflected a month-
long hospitalization, and upon discharge, the veteran was 
diagnosed as having syncope of unexplained etiology, manic-
depressive disorder, post-traumatic stress disorder, chronic 
schizophrenia, and status post suicide attempt in 1978.  The 
veteran's schizophrenia was stable during hospitalization.  A 
July 1994 rating decision continued the 10 percent 
evaluation.  

A 1995 report from Allen H. Middleton, Ph.D., noted that the 
veteran's affect was appropriate with agitation and a 
dysphoric mood, memory was intact, associations were 
concrete, and there was no indication of delusions or 
hallucinations.  The examiner found evidence of vague 
paranoid thoughts.  Dr. Middleton diagnosed the veteran as 
having probable chronic undifferentiated schizophrenia, and 
assigned a Global Assessment of Functioning (GAF) of 60.  

In September 1998, the veteran sought increased compensation 
for this psychiatric condition.  In December 1998 the veteran 
underwent a general psychiatric evaluation scheduled by VA.  
The veteran reported that he heard voices, became depressed, 
and had suicidal thoughts.  Psychological testing did not 
produce valid indications perhaps due to excessive symptom 
checking, falsely claiming psychological problems, low 
reading level, a plea for help, or a confused state.  The 
veteran was diagnosed as having schizophrenic reaction, 
chronic, undifferentiated, and assigned a GAF of 42.  In July 
1999, the RO denied the claim, and continued the 10 percent 
disability evaluation.  

The record contains a notice of disagreement from the 
veteran's representative dated June 2000.  An August 2000 
statement of the case (SOC) cites an address for the veteran 
in "Exeter," California.  

Attached to the August 2000 SOC (with a cover page dated 
September 7, 2000) is an envelope with "return to sender" 
on it-and a note on the envelope that "SOC dated 9/7/00 
remailed" to an address in "Straphmore [sic], California" 
(the veteran has since asked VA to correct the spelling as 
"Strathmore.")  A date stamp of November 11, 2000, is next 
to this notation.  

Thereafter, the veteran's representative submitted a form 
dated March 5, 2001, with attached medical evidence from 1995 
(Dr. Middleton's report) concerning the veteran's 
schizophrenia.  On April 26, 2001, the RO corresponded with 
the veteran to discuss a letter the veteran had sent to the 
President of the United States.  The RO informed the veteran 
that it considered the letter a claim for an increased 
evaluation, and notified the veteran that he would be 
scheduled for a VA examination.  

The veteran underwent VA medical assessment in June 2001, and 
he reported paranoid ideations and auditory hallucinations.  
He expressed suicidal ideations, but without any plan.  The 
veteran was irritable and angry, with a sad mood, and a 
constricted affect.  The veteran was diagnosed as having 
schizophrenia, chronic, undifferentiated type, and major 
depression, recurrent, severe.  The examiner assigned a 
current GAF of 35, and 45 as the highest GAF in the past 
year.  

As noted above, in July 2001, the RO granted an increased 
evaluation of 70 percent for schizophrenia, undifferentiated 
type, and assigned an effective date of April 26, 2001 
(reflecting the date of the RO's letter to the veteran 
concerning the outstanding letter to the President).  In 
September 2001, the veteran disagreed with the effective 
date, contending that his claim for an increased rating 
remained on appeal from the September 1998 claim.  After the 
issuance of a February 2002 SOC, the veteran filed a timely 
substantive appeal (which, incidentally, contained the 
Strathmore, California, address that had been identified on 
the envelope date stamped November 17, 2001, as the place 
where the September 2000 SOC was re-mailed).

In December 2003, the Board remanded the case for proper 
notification of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004), and 
instructed the RO to locate the veteran's letter to the 
President of the United States (as it might impact the date 
of claim for the purposes of an effective date).  

As noted above, in November 2004, the RO adjusted the 
effective date to March 5, 2001, which is the date of a form 
submitted by the veteran's representative with medical 
evidence from 1995.  



II.  Laws, Regulations, and Analysis

VCAA

Before addressing the merits of the appeal, VA's duties under 
the VCAA are assessed.  The United States Court of Appeals 
for Veteran Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this appeal the veteran filed his claim after 
VCAA enactment and the veteran did not receive VCAA 
notification prior to the rating decision.  The Board's 
remand, however, cured the timing defect as it instructed the 
RO to provide appropriate VCAA notice, which the RO did in 
March 2004.  

The March 2004 letter notified the veteran of any information 
and evidence needed to substantiate and complete the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA indicated which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c).  In terms of the effective date issue 
on appeal, the Board particularly instructed the RO to obtain 
a copy of the letter the veteran apparently sent to the 
President of the United States for the purposes of 
identifying the date of the claim.  To this end, of record is 
an October 2004 deferred rating decision in which a rating 
specialist notes that this outstanding letter was not in the 
claims file after careful review.  Additionally, VA sought to 
check with the veteran's representative, and the 
Congressional Unit to see if it had record of such letters.  
The record contains several emails directed at the latter 
search, and no letter was found.  Another deferred rating 
decision dated January 2005 noted that the veteran's 
representative had no record.

In light of the fact that the Board's remand was mailed to 
the veteran and his representative and neither produced a 
copy of outstanding letter to the President (which was one of 
the central reasons for the remand), and given VA's 
documentation of its search for the letter, VA fulfilled its 
duty to assist in obtaining relevant evident. 

For all the foregoing reasons, VA appropriately assisted the 
veteran under the VCAA.

Merits

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151.  
The term "claim" means a formal or informal communication 
in writing requesting a determination of entitlement (or 
evidencing a belief of entitlement) to a benefit.  38 C.F.R. 
§ 3.1(p).  

In this case, contrary to the veteran's representative's 
contentions, the claim from September 1998 is not still 
pending.  Rather, the January 1999 rating decision is final 
because the veteran did not file a substantive appeal after 
the September 2000 statement of the case was remailed.  38 
U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  It is noted that 
the corrected and updated address to which that SOC was 
mailed is the same address reflected on the correspondences 
thereafter contained in the claims file.  There is no 
indication of record, nor does the veteran contend, that 
there was another unaddressed formal or informal claim.  38 
C.F.R. §§ 3.155(c), 3.157(b).

Thus, the date of the pending claim for an increase rating is 
March 5, 2001, the date on a form submitted by the veteran's 
representative, which was accompanied by medical evidence 
addressing schizophrenia.  38 C.F.R. § 3.1(p).  Having 
determined that VA received the veteran's claim on March 5, 
2001, the evidence of record is examined to determine the 
"earliest date as of which" within a year prior to the 
claim, any increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

To reiterate, three possible effective dates may be assigned 
depending on the facts of the case: (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, all of the evidence of record is reviewed.  
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511, 521 (1997); see also V.A.O.G.C.P. No. 12-98 
(1998).

The increase in the veteran's disability did not occur within 
the year preceding March 5, 2001; rather, the evidence 
indicates that in December 1998, the veteran's service-
connected disability became markedly worse with a GAF of 42.  
Comparatively, the earlier 1995 report from Dr. Middleton 
reflected a GAF of 60.  The historical evidence shows that 
the veteran had different diagnoses over the years upon 
hospital admissions, many not involving schizophrenia.  By 
December 1998, however, it appears that the veteran's 
service-connected disability became the primary diagnosis, 
and greatly impacted his ability to function.  It is noted 
that the medical evidence from December 1998 is very similar 
to the evidence generated from the June 2001 examination 
(with a GAF of 35, and highest GAF for the past year of 45); 
notably, the latter assessment provided the factual basis 
upon which to grant an a 70 percent rating.    

In sum, the veteran's disability worsened several years prior 
to the March 5, 2001, claim.  As such, the date of claim, 
March 5, 2001, governs the effective date of the grant of a 
70 percent disability evaluation.  See 38 C.F.R. § 
3.400(o)(2) (stating that if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received is the effective date).  

Based upon the state of the record, the veteran is not 
entitled an effective date other than March 5, 2001.  


ORDER

Entitlement to an earlier effective date than March 5, 2001, 
for the assignment of a 70 percent disability rating for 
service-connected schizophrenia, is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


